DETAILED ACTION
The response filed on 04/12/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 2-20 were previously cancelled.
No claim(s) is/are amended or added.
Claims 1 and 21-35 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed 04/12/2021, with respect to claim 1 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant has argued that, “Pantus has not been shown to disclose, teach or suggest “a plurality of radio bearers established for the terminal device are mapped to the plurality of RAN sub-networks respectively”… “wherein the plurality of network slices use a uniform mobility management manner for the terminal device, wherein the uniform 
In response to the Applicant’s argument, the Examiner respectfully disagrees because Pantus teaches a plurality of radio bearers established for the terminal device are mapped to the plurality of RAN sub-network respectively (see FIG. 5, 6 and 8; see ¶ [0009] [0074] [0106-07], radio access bearer setup/establish for sets of functionalities in the communication network comprises one or more RANs; in addition see FIG. 13; see ¶ [0146] [0150], the wireless device performs an Attach to slice 0 and an Attach to slice 1 i.e., a plurality of radio bearers established), and wherein the plurality of network slices use a uniform mobility management manner for the terminal device, wherein the uniform mobility management manner comprise a uniform mobility management function for a plurality of terminal devices (see FIG. 5 and 6; see ¶ [0070] [0074] [0107], a first network slice and a second network slice supporting the wireless device and providing sets of functionalities/obtaining a common identity for defining paging occasion for the wireless device for paging from the first network slice and the second network slice i.e., a uniform mobility management manner/function). If the prior art structure is capable of performing the intended use, then it meets the claim. Moreover, the claim fails to specify or define the details of a plurality of radio bearers and uniform mobility management manner/function. Thus, the arguments are not persuasive. This Office action is made Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 21-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pantus et al. (US 2019/0037531 A1) hereinafter “Pantus”.

Regarding claims 1, 21, 22 and 23, Pantus discloses Claim 1 of a communication method, for a communications network including network slices (see FIG. 5; see ¶ [0073-74]), Claim 21 of an apparatus applied for a terminal device and for a communications network including network slices, the apparatus comprising: at least one processor; and a memory storing instructions, wherein the instructions instruct the at least one processor to perform operations (see FIG. 15; see ¶ [0182] [0187], wireless device comprises one or more processor and a memory), Claim 22 of a communication method for a communications network including network slices (see FIG. 5; see ¶ [0073-74]), and Claim 23 of an apparatus applied for a network device and for a communications network including network slices, the apparatus comprising: at least one processor; and a memory storing instructions, wherein the instructions instruct the at least one processor to perform operations (see FIG. 14; see ¶ [0174] [0179], core network node comprises one or more processor and a memory),
the method, comprising:
accessing, by a terminal device, at least one target radio access network (RAN) sub-network based on a service requirement of the terminal device (see FIG. 5, 6 and 8; see ¶ [0074] [0106], a wireless device communicating in the communication network for functionalities); and
communicating, by the terminal device, with a network device by using the at least one target RAN sub-network (see FIG. 5, 6 and 8; see ¶ [0106-07], a wireless device connected via the one RAN to the one CN), wherein a plurality of RAN sub-networks accessed by the terminal device comprise the at least one target RAN sub-network (see FIG. 5, 6 and 8; see ¶ [0106-07], a wireless device connected via the one or more RANs to the one or more CNs), wherein a plurality of radio bearers established for the terminal device are mapped to the plurality of RAN sub-network respectively (see FIG. 5, 6 and 8; see ¶ [0009] [0074] [0106-07], radio access bearer setup/establish for sets of functionalities in the communication network comprises one or more RANs; in addition see FIG. 13; see ¶ [0146] [0150], the wireless device performs an Attach to slice 0 and an Attach to slice 1 i.e., a plurality of radio bearers established), wherein the at least one target RAN sub-network corresponds to a core-net (CN) sub-network (see FIG. 5 and 6; see ¶ [0070] [0074] [0107], a first network slice supporting the wireless device which is connected via the one RAN to the one CN), wherein the at least one target RAN sub-network and the CN sub-network form a network slice that satisfies the service requirement (see FIG. 5 and 6; see ¶ [0070] [0074] [0107], a first network slice supporting the wireless device), wherein the plurality of RAN sub-networks correspond to a plurality of CN sub-networks respectively, wherein the plurality of RAN sub-networks and the plurality of CN sub-networks form a plurality of network slices respectively (see FIG. 5 and 6; see ¶ [0070] [0074] [0107], the communication network comprises partitioned sets of functionalities wherein a first network slice supporting the wireless device and a second sets of functionalities belongs to a second network slices), wherein the plurality of network slices use a uniform mobility management manner for the terminal device, wherein the uniform mobility management manner comprise a uniform mobility management function for a plurality of terminal devices (see FIG. 5 and 6; see ¶ [0070] [0074] [0107], a first network slice and a second network slice supporting the wireless device and providing sets of functionalities/obtaining a common identity for defining paging occasion for the wireless device for paging from the first network slice and the second network slice i.e., a uniform mobility management manner/function), and wherein the at least one target RAN sub-network comprises at least one of the following: a physical layer protocol layer (see ¶ [0004], physical layer (PHY) protocol layer).

Regarding claims 24, 27, 30 and 33, Pantus discloses wherein the at least one target RAN sub-network supports a plurality of services (see FIG. 5 and 6; see ¶ [0048] [0070-71], network slicing introduces the possibility that the network slices are used for different services).

Regarding claims 25, 28, 31 and 34, Pantus discloses wherein the plurality of RAN sub-networks accessed by the terminal device belong to one of the following: different mobility management network elements (MMEs) (see FIG. 5 and 6; see ¶ [0112], the core network side implements a plurality of different core network nodes (a pool of MMEs)).

Regarding claims 26, 29 32 and 35, Pantus discloses wherein the uniform mobility management function comprises: a shared public mobility management process (see FIG. 5 and 6; see ¶ [0099], using one shared Radio Access Network (RAN) infrastructure and possible that parts of the EPC are shared between the different network slices).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/PETER CHEN/Primary Examiner, Art Unit 2462